Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of titania metal oxide nanocrystals, a film photonic structure, water solvent, and silicon substrate in the reply filed on 7/1/2020 is acknowledged.  The traversal is on the ground(s) that the office action fails to satisfy the burden of establishing that the claims lack unity of invention and the Office action fails to provide any rationale why the chemical compounds of the species do not share a common property or activity.  This is not found persuasive because in situations involving Markush practice, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in PCT Rule 13.2, shall be considered to be met when the alternatives meet the criteria that all alternatives have a common property or activity; and either a common structure is present or all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.  As discussed in the office action, all of the alternatives of each of the restricted groups do not share a common property or activity; therefore, the alternatives do not meet the requirement of a technical interrelationship and the same or corresponding technical feature.  See MPEP 1850 III B.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8, 11-15, 18, 21-24, 27, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Hatton (US 20110312080) in view of Hague (Hague, Controlling Crystallinity during .
	Regarding Claims 1 and 5, Hatton teaches a method for making a templated structure , the method comprising: a sol-gel metal oxide precursor to form a dispersion of metal oxide nanoparticles ([0056], Fig. 5, [0059], [0025]); combining the metal oxide nanoparticles with templating particles to form a suspension ([0-009], [0015], [0025]); and evaporating a solvent from the suspension to form a compound product (Fig. 4, [0055], [0057]).  
	Hatton does not explicitly teach metal oxide nanocrystals containing both crystalline and amorphous metal oxide; however, Hague teaches sol-gel synthesis of nanocrystalline titania powder wherein the collected precipitates before drying or calcining exhibit a varying degrees of crystallinity (II-III (1)).  Hague teaches embodiments of crystalline cores with amorphous shells (Figure 4a and discussion thereof).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hatton to include sol-gel precipitates having varying degrees of crystallinity including core/shell structures, as taught in Hague, because Hague suggests such a variance is expected in sol-gel titania synthesis and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the structure of Hatton with mixed-phase titania as taught in Hague.
	Hatton teaches rates of this conversion are sensitive to the presence of acids and bases, both 
of which serve as catalysts.  Hatton does not teach an onium compound with a sol-gel metal oxide precursor; however, quaternary ammonium salts are known catalyst in the titania sol-gel art (Cozzoli i, abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the catalyst of Hatton to include quaternary ammonium salts, as taught in Cozzoli, because they are known catalyst in the titania sol-gel art and one of ordinary skill in the art would have 
	Regarding Claim 2, Hatton teaches a direct opal structure (Fig. 4, [0055]).
	Regarding Claim 3, Hatton teaches calcining the compound product to produce a photonic structure having an inverse opal structure (Fig. 4, [0055]).
	Regarding Claim 4, Hatton teaches titania, zirconia, and alumina metal oxide nanocrystals ([0061]).
	Regarding Claim 8, Hatton teaches titanium isopropoxide ([0056], [0061], and [0062]).
	Regarding Claim 11, Hatton teaches titania (Fig. 10A, [0049]).
	Regarding Claim 12, Hatton teaches a thin film deposited onto a surface ([0058]).
	Regarding Claim 13, Hatton teaches suspending the substrate in the suspension prior to evaporating ([0058]).
	Regarding Claim 14, Hatton teaches a film ([0058]).
	Regarding Claims 15, Cozzoli teaches 10 mmol precursor to 10 mmol catalyst (2.2, 5ml*2mol/L* 1000mmol/mol* 1/1000 L/mL), i.e. a molar ratio of 1.
	Regarding Claim 18, Hatton teaches combinations of water and small organic alcohols ([0056]).
	Regarding Claims 21, Hatton teaches templating particles including a colloidal suspension of spherical particles made from polymer ([0058], Fig. 5, [0059], [0066]).
	Regarding Claims 22-23, Hatton teaches suspension with a final solid content in a range of about 0.05-10% by weight ([0058], [0076]).
	Regarding Claim 24, Hatton teaches bimodal template particles ([0079]), i.e. combining the nanocrystals and template particles with functional nanoparticles.
	Regarding Claim 27, Hatton teaches photonic structure being substantially crack-free over an area of a cm and more (Fig. 4, [0005], [0036]).
.
	 
Claims 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Hatton (US 20110312080) in view of Hague (Hague, Controlling Crystallinity during Processing of Nanocrystalline Titania, J. Am. Chem. Soc., 1994, 77, 7, pg. 1957-1960)  and Cozzoli (Cozzoli, Low-Temperature Synthesis of Soluble and Processable Organic-Capped Anatase TiO2 Nanorods, J. Am. Chem. Soc. 2003, 125, 47, pg. 14539-14548) as applied to claims 1-5, 8, 11-15, 18, 21-24, 27, and 45 above, and further in view of Hatton 2 (Hatton, Assembly of large-area, highly ordered, crack-free inverse opal films, PNAS, 2010, 107, 23, pg. 10354-10359).
	Regarding Claim 44, The combined references do not teach activating the surface with hydroxyl groups; however, Hatton 2 teaches a glass or silicon substrate for use in a method of inverse opal film assembly wherein the substrate is washed in a piranha solution (Hatton 2, Methods), i.e. activated to create hydroxyl groups thereon.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include washing the substrate, as taught in Hatton 2, because it is a known substrate pretreatment in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the structure of Hatton with washing as taught in Hatton 2.
	Regarding Claim 46, Hatton teaches the substrate is glass (Fig. 7, [0074], Fig. 7A).  

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hatton (US 20110312080) in view of Hague (Hague, Controlling Crystallinity during Processing of Nanocrystalline Titania, J. Am. Chem. Soc., 1994, 77, 7, pg. 1957-1960)  and Cozzoli (Cozzoli, Low-Temperature Synthesis of Soluble and Processable Organic-Capped Anatase TiO2 Nanorods, J. Am. Chem. Soc. 2003, 125, 47, pg. 14539-14548) as applied to claims 1-5, 8, 11-15, 18, 21-24, 27, and 45 above, and further in view of .
	Regarding Claims 28-29, The combined references do not teach the suspension dispersed within a droplet; however, Subramania teaches application of nanocrystalline titania suspensions to glass substrates in drops (II).  Subramania teaches films having dimensions of 10mm x 2-3mm can be formed this way, i.e. droplet diameter of less than 10 mm.  Subramania teaches template particles having sizes greater than 0.1 microns, i.e. droplet diameter of greater than 0.1 microns (II).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the coating method of the combined references to include droplets, as taught in Subramania because it is a known method of providing nanocrystalline titania suspensions to glass substrates and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the structure of the combined references with droplet coating as taught in Subramania.
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
Applicant argues Hatton include co-assembly of template particles with "a precursor to a solid material such as metal oxides or polymer, and can be a sol-gel precursor, polymer solution, or even templating particles much smaller than the template particles (i.e.; 1 or 2 orders of magnitude smaller in size)," see Hatton at [0056] (emphasis added). Applicant argues these methods correspond to the "conventional methods" shown in FIGs. 2A-2B of the instant application and result in crack formation in metal oxide structures.  Applicant argues the figures do not address the problem of forming non-silica metal oxide structures. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., co-assembly) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 
Applicant argues Hatton provides no motivation to modify its teachings to include "metal oxide nanocrystals containing both crystalline metal oxide core and amorphous metal oxide disposed thereon" or further reduce crack formation.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Hatton teaches sol-gel particles and teaches embodiments including rinsing with ethanol.  Hague teaches sol-gel particles formed by similar methods and including the claimed structure; therefore, the combination of the prior art suggests use of particles having the claimed structure.  Furthermore, Hatton teaches reduction of crack formation.
	Applicant argues one of skill in the art would have no motivation to combine Hatton and Hague in the way that the Office Action suggests. Applicant argues the purpose in Hague is to avoid formation of an amorphous metal oxide and therefore teaches away from a metal oxide nanocrystal with "amorphous metal oxide disposed thereon." In response to applicant’s argument, Hague provides an analysis of the effect of ethanol rinsing on product crystallinity in order to provide for controlled crystallinity of the product.  Contrary to applicant’s arguments, Hague does not teach away from products including amorphous metal oxide.  Hague teaches embodiments of ethanol rinsing, as taught in Hatton, wherein core/shell structures are formed; therefore, the combination of the prior art suggests use of particles having the claimed structure.
Applicant argues Hague provides no teaching of a photonic crystal, inverse opal, or other templated structure. In response to applicant's arguments against the references individually, one In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues the other references fail to remedy the deficiencies; however, this is not convincing as discussed above.
	Applicant argues the dependent claims have the same deficiencies; however, this is not convincing as discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712